            Case 4:19-cv-01751-DMR Document 39-2 Filed 08/19/19 Page 1 of 2



1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10
11   Attorneys for Defendant
     ISIS LOVECRUFT
12
13                               UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16
     PETER TODD,                                  Case No.: 4:19-cv-01751-DMR
17
                   Plaintiff,                     [PROPOSED] ORDER GRANTING
18
                                                  DEFENDANT’S CO-COUNSEL BEN
19                 v.                             ROSENFELD’S REQUEST TO APPEAR
                                                  TELEPHONICALLY FOR HEARING
20   ISIS LOVECRUFT,                              ON AUGUST 22, 2019
21
                   Defendant.
22
23          Having read and considered Defendant’s Co-Counsel Ben Rosenfeld’s Request To
24   Appear Telephonically For Hearing On August 22, 2019 submitted on August 19, 2019, and
25   for good cause shown, defendant’s motion is granted.
26          Mr. Rosenfeld is directed to comply with the Court’s Notice Re Telephonic
27   Appearance Procedures For Magistrate Judge Donna M. Ryu in the future
28
              Case 4:19-cv-01751-DMR Document 39-2 Filed 08/19/19 Page 2 of 2



1
2    IT IS SO ORDERED.
3
4    Dated:
                                                Hon. Donna M. Ryu
5                                               United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
